*365By the Court.*
Robinson, J.
I can discover no error in the proceedings before the Justice.
The complaint was sufficiently definite to indicate the claim made by plaintiff, as assignee of G-ilroy & Reynolds.
No assignment in writing was necessary, the demand being less than $50 (2 Rev. Stat. 136, §3), and the counterfeit bill was produced in court, and Reynolds testified to the transfer.
The proof showed that Gilroy & Reynolds procured two checks on other banks to be cashed at the defendants’ bank.
The defendants’ paying teller paid them on account the counterfeit bill. The cashing of checks or drafts on other banks is legitimate banking business, whether regarded as the making of a collection for account of the customer or dealer, or as a loan or advance made on the faith of the instrument. Payment in forged or counterfeit paper was no payment at all, and to that extent the bank remained liable to the parties to whom such payment was originally due, or to their assignees.
The judgment, excepting the Justice’s finding of fact upon conflicting evidence, is not subject to any of the exceptions stated in the notice of appeal.
Judgment affirmed.

 Present—Daly, Ch. J. Loew and Robinson, JJ.